Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 12 December 1821
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


Much respected Sir,
Custom House Boston
Dec. 12. 1821.—
I enclose the invoice & letter of Messrs Dodge & Oxnard, & on the other side, is a memorandum of the expences which I have for here. The articles will go to Richmond, in the Brig Richmond, Snow master, which sails next sunday.The medal I will also send, in a letter, to Capt Peyton, by the same vessel.with the highest respect I have the honor to be Sir, your most obt. st.H.A.S. DearbornMemo of sundry expences accrueing on the importation of certain goods, by Thos Jefferson in the Brig Packet recently from Marseilles; paid by H.A.S. Dearborn, Boston.—1821Decr 4–AcctFreight paid Geo: Campbell for his a/c35.81″DutiesonOlive oil &c. ad ral5.10″DittoonWine 119 gall. @ 30¢35.70″Do  ″Bottles 162 @ 1¢1.62$78.23District of Boston & CharlestownDecember 12th 1821–Recd PaymentH.A.S. Dearbo